2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 1 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                     SUMMONS IN AN ADVERSARY PROCEEDING

To: GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
             EOD: February 5, 2021
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 2 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 3 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: JOHN DOE I
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 4 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 5 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: JOHN DOE II
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 6 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 7 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: JOHN DOE III
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 8 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 9 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: JOHN DOE IV
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 10 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 11 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: MISSOURI HIGHER EDUCATION LOAN AUTHORITY
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 12 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 13 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: NAVIENT
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 14 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 15 of 16


                                                   U.S. Bankruptcy Court
                                                 Western District of Arkansas
In re:
                                                               Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                               Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                    SUMMONS IN AN ADVERSARY PROCEEDING

To: UNITED STATES DEPARTMENT OF EDUCATION
YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.


Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Arkansas
                    35 E. Mountain Room 316
                     Fayetteville, AR 72701
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney or pro se plaintiff.



Name and Address of Plaintiff's Attorney
                Mickey Lynn Stevens
                Skelton & Stevens Legal Group PLLC.
                2615 N. Prickett Road Suite 2
                Bryant, AR 72022
If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.



SERVICE OF THE SUMMONS MUST BE COMPLETED WITHIN 7 DAYS OF THE ISSUANCE OF THE SUMMONS PURSUANT TO
F.R.B.P 7004(e). A CERTIFICATE OF SERVICE WITH DESIGNATED AP NUMBER IS TO BE FILED WITH THE CLERK OF THE
COURT PROMPTLY UPON COMPLETION OF SERVICE.



               Date Issued:


            02/5/2021


                                                                        Linda McCormack, Clerk Of Court




CSD 3007
2:21-ap-07004 Doc#: 7 Filed: 02/05/21 Entered: 02/05/21 09:30:29 Page 16 of 16


                                                    U.S. Bankruptcy Court
                                                  Western District of Arkansas
In re:
                                                                Bankruptcy Case No.2:20−bk−71265
KRISTINA INGRAM
Debtor
                                                                Adversary Proceeding No.2:21−ap−07004
KRISTINA INGRAM,
Plaintiff
v.
GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.,
JOHN DOE I ET. AL.,
Defendant



                                                  CERTIFICATE OF SERVICE

I, _________________________________________________, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a part to the matter concerning which service of process was made. I further certify that service of
the summons and a copy of the complaint, in the above−styled case, was made _____________________________ by:

_____ Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




_____ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




_____ Residence Service: By leaving the process with the following person of suitable age and discretion (then residing therein) at:




_____ Publication: The defendant was served as follows: [Describe briefly]




_____ State Law: The defendant was served pursuant to the laws of the State of _________________, as follows:[Describe briefly]




Under penalty of perjury, I declare that the foregoing is true and correct.




Dated: ______________________________ Signature: _____________________________________________________.




CSD 3007
